On Petition foe a Eeheaeing.
Olds, J.
Counsel for the appellee insist on a rehearing in this cause for the reason that the record nowhere shows that the instructions given and refused were ever filed and made a part of the record or signed by the judge, as required by the 6th clause of section 533, E. S. 1881.
This section relates to making the instructions a part of the record by order of court without bill of exceptions, and does not take from a party the right to bring the instructions into the record by bill of exceptions.
In this case the instructions given and refused were brought into the record by bill of exceptions. The record shows the bill was presented to the court and signed and ordered made a part of the record at the same time at which the trial of the cause was had, and before the ruling on the motion for a new trial, and they are properly in the record.
The petition for rehearing is overruled.